Gamble, Judge,
delivered the opinion of the court.
The petition is for the specific execution of an agreement for the sale of land. It is alleged that the plaintiffs agreed with one Jones, an agent of defendant, to purchase 273 acres of land belonging to defendant, at $7 50 per acre. The plaintiffs were *86to pay twenty dollars in cast and cause certain notes of tbe defendant to be liquidated, and to pa.y tbe balance of the purchase money in two years, for which they were to gire their bonds, bearing interest from date. The plaintiffs and defendants were to meet in Union, the county seat of the county, and ■execute the necessary papers under the contract. The agreement was made on the 24th December, 1852, and the parties were to meet and execute the contract on the first day of January, being eight days after making the contract.
The plaintiffs allege that they paid to Jones the twenty'dollars in cash, when the contract was made, and immediately (took possession of the land; that they attended at Union on the first day of January, ready to comply with their part of the contract, but the defendant failed to attend and refused to comply with his part of the contract. They also say that they proceeded to improve and work the land, and that they have constructed “ valuable and lasting improvements upon the land, in building fences, stopping washes, and preparation of the land for cultivation.” The defendant demurred to the petition, and the court sustained the demurrer.
The suit was commenced March 11, 1853. The only ground upon which this agreement is to be taken out of the operation of the statute of frauds is, that it was partly performed.
1. The purchase money agreed upon was $2,053 12|; the payment was twenty dollars. The payment of this sum did not, of itself, entitle the plaintiffs to apply to a court of equity for a specific execution of the agreement. Their remedy at law afforded them ample redress. They took possession immediately upon making the agreement. If it was on the same day, then in eight days they know that the defendant refused to comply with the contract. The valuable improvements, in making fences, stopping washes, &c., were not made within that time — at least it is not so alleged — and if they were made af-terwards, they were made upon the supposition that the plaintiffs could hold the defendant to the terms of the agreement, by this suit — not that he would himself execute the contract. They *87will not be placed in a condition which will be a fraud upon them, it' the agreement is not executed.
The petition, on its own face, shows a case in which plaintiffs are seeking to hold the opposite party to the fulfillment of an agreement void by the statute of frauds, when nothing has been done under it, on their part, with the expectation that it would be fulfilled by defendant, except the payment of the twenty dollars. In such a case, a court of equity does not interfere.
The demurrer was rightly sustained, and the judgment is affirmed.